The evidence in this case was heard by the trial court ore tenus, and its finding on the facts must be given the force and effect of a verdict. State v. Merrill, 203 Ala. 686, 85 So. 28.
We cannot say that the evidence did not reasonably authorize a finding that defendant, by reason of the notice given to its resident and managing agent of the fact that its trucks were being used by their drivers for the illegal transportation of liquors, was guilty of a want of due and reasonable diligence in the investigation and prevention of such violations of the law. Davenport v. State, 205 Ala. 429, 88 So. 557.
Upon these considerations, the judgment of condemnation must be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.